PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,677,361
Issue Date: June 13, 2017
Application No. 14/223,902
Filed: March 24, 2014
For: DRILL PIPE SCREENS
:
:
:                        ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed July 08, 2021 to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3½ year maintenance fee by June 14, 2021. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Since the address in the present petition differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the petition. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence, which may be mailed, regarding maintenance fees for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET



cc:	James Patterson
	14507 Evadell Court
	Bakersfield, CA 93314